Citation Nr: 0303999	
Decision Date: 03/07/03    Archive Date: 03/18/03

DOCKET NO.  96-13 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from August 1955 to July 
1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  In that decision the RO determined 
that the veteran had not submitted the requisite new and 
material evidence required to reopen a claim for service 
connection for a low back disability.

This case was previously before the Board in August 1999, at 
which time the Board determined that new and material 
evidence had been submitted to reopen the veteran's claim for 
service connection for a low back disability and reopened 
that claim.  


FINDING OF FACT

The back strain noted in service in July 1958 was acute in 
nature and resolved without leaving residual disability.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.304 (2002).




REASONS AND BASES FOR FINDING AND CONCLUSION

Background

Service medical records show that the veteran was seen in 
July 1958 for back complaints after a fall on stairs.  The 
examination showed mild lumbar spasm.  The impression was 
back strain, mild.  The veteran was placed on light duty for 
a few days.  There were no further complaints, treatments, or 
diagnoses concerning the veteran's back.  The veteran's April 
1963 separation examination showed the clinical evaluation of 
the spine, other musculoskeletal to be normal.  On his April 
1963 Report of Medical History, the veteran did not note any 
problems with his back.

Outpatient treatment records dated September 1981 to January 
1982 from Cheshire Hospital show that the veteran was seen 
for persistent back pain after a lifting injury in July 1981.  
Myelogram showed a small defect L4-5 on the right.  He had 
persistent sciatica after 6 months of rest with epidural 
steroid injections.

VA outpatient treatment records show a diagnosis of L4-5 
radiculopathy in September 1990.  

A letter from R.L.N., M.D., dated October 1994 indicated that 
the veteran had been under the physician's care since 
approximately 1991 or 1992.  The examiner noted that the 
veteran's past medical history went back to 1958 when while 
serving in Budingen, Germany for the 83rd Reconnaissance 
Battalion, he sustained a back injury when he fell down a 
staircase.  The veteran reported having conservative 
treatment of his back injury in 1958 and was separated from 
service 8 years later.  The veteran reported that after his 
1958 injury his back improved but was never the same and 
found that he could never walk, stand, or sit or do any one 
thing for a long period of time without having pain.  The 
physician noted that the veteran's other neurologist opined 
that his back problems were undoubtedly related to the 
constant repetitive trauma of serving in a tank battalion and 
this physician agreed with that opinion.  The physician 
further indicated that although the veteran had had several 
work injuries this aggravated a pre-existing abnormal spine 
and that his problems undoubtedly began in 1958 when serving 
in Germany in the Army.

A lay statement from the veteran's daughter dated November 
1994 indicated that she remembered as a child that the 
veteran had problems walking, sitting or lifting for a 
prolonged period of time.  She indicated that over the years 
his condition had progressively worsened.  She stated that in 
1981 her father ruptured a disc in his lower back and since 
then he had slowly deteriorated.  Additional statements dated 
in November 1994 from his friends indicated that the 
veteran's lifestyle had changed drastically in the past 6 or 
8 years due to his back pain.

A November 1994 VA outpatient treatment record shows that the 
veteran presented with a history of low back pain and neck 
pain.  He reported that he spent many years in the service on 
tanks and did much heavy lifting.  MRI of both cervical and 
lumbar spines showed small disc herniations at multiple 
levels.

At his September 1996 VA examination, the x-rays revealed 
degenerative disc disease throughout his lumbar spine.  It 
was noted that there was the possibility of an old L1 
compression fracture.  The diagnosis was degenerative disc 
disease throughout the lumbar spine with mild stenosis at 
L4/5.  The examiner noted that there was no objective 
evidence of a L4 and L5 radiculopathy.  He noted that it was 
impossible to attribute the presence of his degenerative disc 
disease involving the lumbar spine to his previously reported 
injury because of its diffuse nature, and because these 
findings were not unusual in a 63 year old man.  

A November 1995 VA progress note diagnosed cervical and 
lumbar disc disease, bulging discs of a vague nature, 
probably best treated with conservative treatment.

Treatment records from Keene Clinic and W.P.S., M.D., dated 
July 1981 to November 1982 noted treatment of a herniated 
intervertebral disc at the L4-L5 level.  It was reported that 
the veteran had persistent discomfort in his back since a 
lifting injury in July 1981.  The treating physician noted in 
December 1981 that the veteran worked as a long haul truck 
driver, an occupation that was reported to have the highest 
instance of disc disease.  The veteran was warned that if his 
low back symptoms did not significantly improve in the near 
future, he would have to change his occupation.  

An orthopedic evaluation dated July 1982 from J.C.F., M.D., 
indicated that the veteran injured his back at work in July 
1981.  It was reported that the veteran was unloading his 
truck, picking up a box and bent over and something seemed to 
snap in his back and he developed right back pain and leg 
pain.  The diagnoses were history of discogenic syndrome at 
L-4/L-5; back pain and right leg pain, apparently secondary 
to the syndrome, related to work related trauma.

At his June 2000 VA examination, the veteran reported that he 
fell down three or four steps in July 1958 and experienced 
back pain.  He indicated he was carrying a footlocker down 
the stairs when he fell.  He reported being treated at the 
dispensary where he made daily visits for approximately one 
week and received oral medications.  The veteran indicated 
that his back had never been normal since that time.  After 
release from service, the veteran indicated that he found 
work as a long haul truck driver.  He stated that he was able 
to tolerate the job demands and did not miss any time because 
of his back.  In July 1981 the veteran reported that he was 
unloading his truck when he lifted a five-pound box and felt 
as if his low back "snapped".  He indicated that he had 
severe low back pain associated with right lower extremity 
pain, which kept him out of work for several years.  The 
veteran was able to return to work and retired from his job 
as a truck driver approximately one month prior to this 
evaluation.  

The diagnoses was low back pain; multilevel disc derangement 
(by MRI report); symptoms compatible with left L5 and/or S1 
nerve root dysfunction; mild subjective sensory deficit, but 
no definite objective neurologic abnormalities in the left 
lower extremity.

The examiner noted that it was as likely as not that duties 
as a Tankman contributed to the development of degenerative 
changes in this veteran's neck (cervical spine) and low back 
(lumbar spine).  In his opinion the contribution of that 
activity as a Tankman to the subsequent development of 
degenerative arthritic changes on x-ray must be considered 
minor or slight.  In his opinion, based on the history that 
there was no sciatica until after the July 1981 non-service 
connected work injury, the current symptoms that were 
suggestive of nerve root dysfunction did not occur as a 
result of the duty in the U.S. Army prior to the non-service 
connected work injury of July 1981.  Sciatica, the examiner 
noted, was the hallmark of disc herniation described on the 
report of the May 1994 MRI did not occur as a result of the 
veteran's service activity/military service.  In his opinion, 
the source of this veteran's current chronic low back 
symptomatology was not service-connected.  

The examiner indicated that a diagnosis of L4-L5 
radiculopathy seemed to have been established in 
approximately 1989.  The low back injury sustained by this 
veteran in July of 1958 apparently did not lead to long term 
disability or inability to meet the demands of military 
service.  The injury sustained at work in July 1981 had 
caused hospitalization, recurrent sophisticated evaluation 
and was accompanied by sciatica.  There appeared to have been 
no documentation of sciatica after the 1958 service related 
injury until the July, 1981 non-service connected work 
related injury.  

VA x-rays dated in July 2000 revealed mild degenerative 
disease with small osteophytes at all levels; disc space 
narrowing and vacuum disc phenomenon at L5-S1.

VA outpatient treatment records dated June 2000 to February 
2002 show that the veteran was treated for low back pain.

At his April 2002 VA examination, the veteran reported 
sustaining a back injury in service after falling down some 
steps in July 1958.  He indicated that at the time he was 
treated at the dispensary and since that time has had 
episodes of low back pain which flare up approximately one to 
two time per week.

The assessment was history of service connected low back 
injury in 1958 with continued symptoms of low back pain with 
occasional radiculopathy, but no demonstrable weakness on 
examination.  The examiner indicated that the veteran also 
had x-ray evidence of an old thoracic compression fracture at 
L1, as well as some mild instability at the L1-L2 level and 
degenerative disc disease, most evident at the L4-L5 and L5-
S1 levels.

The examiner opined that he believed that it was likely as 
not that the current degenerative arthritic changes as well 
as the compression fracture in the veteran's spine were the 
result of the back injury sustained in 1958.

At his October 2002 VA examination, the examiner noted that 
based upon the review of the medical record it appeared that 
the evidence supported that the most likely cause of the 
veteran's right sided leg pain, as well as back pain was the 
lifting injury in July 1981.  The examiner indicated that the 
veteran did have a fall in 1958 down some stairs and 
presented the following day for medical treatment.  The 
impression as documented in the medical record was that he 
had a mild back strain.  He had never sought treatment 
subsequent to that, although, he did return to the clinic for 
other issues, but there was never any documentation of 
persisting complaints regarding his back.

The examiner noted that following the veteran's lifting 
injury in July 1981, there was repeated documentation of a 
persistent back problem with neurologic symptoms down the 
right leg.  Therefore, the medical record supports that his 
current back problems which continued to have neurologic 
symptoms and findings down the right leg would be 
attributable to the lifting injury in July 1981.  The 
examiner indicated that pain down the right leg was 
consistent with lower lumbar spine pathology.  The examiner 
noted that it was not clear what significance a possible mild 
old compression fracture at L1 would have on his current 
symptoms.  It was most likely that he had lower lumbar spine 
pathology, possibly spinal stenosis and/or herniated disc 
resulting in his right-sided neurologic symptoms.  Therefore, 
the examiner noted, based on the documentation present in the 
medical record, it appears not likely that his currently 
right-sided neurologic symptoms in his right lower extremity 
as well as his back pain were due to the fall in 1958, but it 
appeared very likely that his back pain with pain and 
neurologic symptoms down the right leg were attributable at 
least in part to his lifting injury in July 1981 as his 
symptoms currently were very similar to those symptoms and 
have been persistent and chronic in nature since that date.

Criteria

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126, (West Supp. 2002); see Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991); cf. Dyment v. Principi, 287 
F.3d 1377 (Fed. Cir. 2002) (holding that only section 4 of 
the VCAA, amending 38 U.S.C. § 5107, was intended to have 
retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  These regulations, likewise, apply to 
any claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001). 

With regard to the development that has been undertaken in 
this case, the record includes service medical records; 
outpatient treatment records dated September 1981 to January 
1982 from Cheshire Hospital; VA outpatient treatment records 
dated September 1990; letter from R.L.N., M.D., dated October 
1994; lay statements dated November 1994 from the veteran's 
daughter and friends; November 1994 VA outpatient treatment 
record; November 1995 VA progress note; VA examinations dated 
September 1996, June 2000, April 2002, and October 2002; 
treatment records from Keene Clinic and W.P.S., M.D., dated 
July 1981 to November 1982; orthopedic evaluation dated July 
1982 from J.C.F., M.D.; VA x-rays dated July 2000; VA 
outpatient treatment records dated June 2000 to February 
2002.

Additionally, the record shows that the veteran has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the benefit at issue.  
The discussions in the rating decision, statement of the 
case, and supplemental statement of the case have informed 
the veteran of the information and evidence necessary to 
warrant entitlement to the benefit sought.  

This case was also remanded by the Board in August 1999 and 
March 2001 for further development to include the scheduling 
of VA examinations.  

In March 2002, the RO sent the veteran a VCAA letter 
explaining what evidence was necessary to establish 
entitlement to the benefit sought, what information was 
needed from the veteran, or what additional evidence the 
veteran would like the VA to obtain.  In addition, the RO 
informed the veteran that VA would assist in obtaining 
evidence and information such as medical reports, employment 
records, and records of federal agencies.  

In January 2003, the RO sent the veteran a letter informing 
him that his claim was being forwarded to the Board of 
Veterans' Appeals, and that he could submit additional 
evidence in support of his claim.  

Thus, through numerous items of correspondence, including the 
letter of March 2002, the RO has informed the veteran of the 
information and evidence necessary to substantiate his claim.  
In the same correspondence he has been informed of what 
information and evidence he needed to provide, and what 
information and evidence VA would obtain for him.  For these 
reasons, further development is not needed to meet the 
requirements of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Certain chronic disabilities, such as arthritis (including 
degenerative joint disease, i.e., osteoarthritis), are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).


Analysis

After reviewing the overall evidence, the preponderance of 
the evidence is against entitlement to service connection for 
a low back disability.  It appears that the July 1958 fall 
described at that time as back strain was acute and 
transitory in nature as shown by the lack of any continuing 
complaints or medical treatment.  Based on his responses at 
the time, it appears that the veteran himself did not feel 
that he was suffering recurrent back pain when he was 
examined for separation from service in April 1963.  Further, 
no pertinent complaints or findings were noted in medical 
records during the year after the veteran's discharge from 
service or for a number of years thereafter until the veteran 
suffered an on the job injury in July 1981.  

A statement from the veteran's daughter in November 1994 
indicates that the veteran ruptured a disc in 1981 in his 
lower back and since then he had slowly deteriorated.  At his 
June 2000 VA examination, the veteran reported that his back 
had not been normal since his fall in service but after 
release from service was able to find work as a long haul 
truck driver.  He stated that he was able to tolerate the job 
demands and did not miss any time because of his back.  
However, after his July 1981 lifting injury he had severe low 
back pain associated with right lower extremity pain, which 
kept him out of work for several years.

A September 1996 VA examiner noted that it was impossible to 
attribute the presence of his degenerative disc disease 
involving the lumbar spine to his previously reported injury 
because of its diffuse nature, and because these findings 
were not unusual in a 63 year old man.  The June 2000 VA 
examiner opined that the source of the veteran's current 
chronic low back symptomatology was not service-connected.  
The examiner indicated that the low back injury sustained by 
the veteran in July 1958 apparently did not lead to long term 
disability or inability to meet the demands of military 
service.  The injury sustained at work in July 1981 had 
caused hospitalization, recurrent sophisticated evaluation 
and was accompanied by sciatica.

At his April 2002 VA examination, the veteran reported that 
he sustained a back injury in July 1958, but there was no 
mention his July 1981 lifting injury.  Although the examiner 
indicated that he reviewed the file he did not mention the 
veteran's July 1981 injury when he opined that it was likely 
as not that the current degenerative arthritic changes as 
well as the compression fracture in the veteran's spine were 
the result of his 1958 back injury.  The RO asked the 
examiner to 





elaborate on his opinion in light of the lack of treatment 
after service and the on the job injury in 1981.  The October 
2002 VA examiner indicated that based upon the review of the 
medical record it appeared that the evidence supported that 
the most likely cause of the veteran's right sided leg pain, 
as well as back pain was the lifting injury in July 1981.  
The examiner noted that following the July 1981 lifting 
injury, there was repeated documentation of a persistent back 
problem with neurologic symptoms down the right leg.  

The medical evidence of record that supports the veteran's 
contention is the statement from April 2002 VA examiner which 
indicated that it was likely as not that the current 
degenerative arthritic changes as well as the compression 
fracture were the result of the 1958 back injury.  However, 
it is noted that the examiner failed to indicate in his 
findings why there was no symptomatology from the time of the 
1958 injury until the 1981 lifting injury and what effect, if 
any, the 1981 lifting injury had on the veteran's disability.  
Swann v. Brown, 5 Vet. App. 229, 233 (1993).  There was no 
mention in the examination of the 1981 lifting injury and the 
veteran's subsequent hospitalization and time off from work.  
While an examiner can render a current diagnosis based upon 
an examination of the veteran, the opinion regarding the 
etiology of the underlying condition, without a thorough 
review of the record, can be no better than the facts alleged 
by the veteran.  "Evidence which is simply information 
recorded by a medical examiner, unenhanced by any additional 
medical comment by that examiner, does not constitute 
'competent' medical evidence."  Little weight is given to the 
statement by the April 2002 VA examination, because it 
appears that the evidence was not thoroughly reviewed prior 
to the opinion being rendered.

The previous examiners rendered opinions based on their 
review of the 1958 injury through the 1981 lifting injury.  
For these reasons, the preponderance of the evidence is 
against a finding of service connection for a low back 
disability.


ORDER

Entitlement to service connection for a low back disability 
is denied.



		
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

